 

Exhibit 10.1

SEPARATION AGREEMENT AND COMPLETE RELEASE

This Separation Agreement and Complete Release (this “Agreement”) is made this
5th day of January 2015, by Michael L. Hodges (“Employee”) and Rex Energy
Operating Corp (collectively, Rex Energy Operating Corp. and its parent,
subsidiaries, affiliated entities and successors are referred to as the
“Company”).  

In consideration of the mutual agreements described below, the payments to
Employee and other good and valuable consideration, the receipt and sufficiency
of which the parties acknowledge, Employee and the Company agree as follows:

1.

Separation.

Employee’s employment with the Company will terminate as of January 6, 2015 (the
“Separation Date”).  

2.

Payments.

In consideration for the covenants, release and agreements under this Agreement,
the Company shall pay or provide the following:

A.

The Company shall pay Employee all accrued but unpaid salary and benefits
through the Separation Date.

B.

Employee will receive no further wages, bonuses or other similar cash payments
from the Company, other than accrued but unpaid salary and benefits through the
Separation Date.

C.

Subject to the terms of this Agreement, Employee will receive the portion of the
restricted stock granted to him under the terms of the Performance-Based
Restricted Stock Award Agreement dated June 18, 2012 (the “Award Agreement”), if
any, that is earned based on the level of achievement certified by the
Compensation Committee of the Board of Directors of Rex Energy Corporation (the
“Compensation Committee”).  Notwithstanding anything to the contrary in the
Award Agreement, and provided that Employee complies with the terms of this
Agreement, Employee shall be entitled to receive the shares of restricted stock
on March 1, 2015 if, and to the extent that, the Compensation Committee
certifies that the goals described in the Award Agreement have been satisfied.  

D.

Employee understands that the Company will deduct applicable federal, state and
local withholding taxes and other deductions the Company is required by law to
make, or which Employee has otherwise authorized, from all payments pursuant to
this Agreement.  

3.

Benefits.

A.

Benefits. Other benefits to which Employee was covered prior to the Separation
Date (including, 401(k) and perquisite benefits) will be discontinued pursuant
to eligibility requirements under the specific plan document for that
benefit.  Except as set forth in Section 2.C., any outstanding restricted stock
awards held by Employee at the Separation Date shall be governed by the terms of
the applicable grant agreements.

B.

Paid Time Off. Any accrued but unused paid time off as of the Separation Date
will be paid to Employee in accordance with the Company’s paid time off policy.

4.

No Obligation to Make Payment under Normal Policies.

Employee acknowledges that Employee is not otherwise entitled to the separation
pay set forth in Section 2.C. of this Agreement and that Employee is receiving
the separation pay solely in exchange for the promises contained in this
Agreement.  Employee acknowledges that the Company has no obligation to provide
separation pay to an employee whose employment is terminated under the
circumstances in which Employee’s employment has been terminated.

5.

Confidential Information; Non-Disparagement.

A.

Confidential Information.  At all times on and after the Separation Date,
Employee shall hold in a fiduciary capacity for the benefit of the Company all
trade secrets, confidential information, and knowledge or data relating to the
Company or its subsidiaries and their businesses, which shall have been obtained
by Employee during Employee’s

 

--------------------------------------------------------------------------------

Separation Agreement and Complete Release

Page 2 of 6

 

employment by the Company and which shall not have been or hereafter become
public knowledge (other than by acts by Employee or representatives of Employee,
in each case, in violation of this Agreement) (hereinafter being collectively
referred to as “Confidential Information”).  For the avoidance of doubt,
Confidential Information shall not include information that becomes available to
the public other than as a result of a disclosure by Employee or that becomes
available to Employee from a source other than the Company or any of its
subsidiaries or any of their respective directors, officers, employees, agents
or advisors, provided that such source is not known by Employee to be bound by a
confidentiality agreement with or other obligation of secrecy to the Company or
any of its subsidiaries.

Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
trade secrets, information, knowledge or data to anyone other than the Company
and those designated by the Company.  Employee agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner, to the Company upon the Separation Date.

B.

Non-Disparagement.  At all times on and after the Separation Date, Employee
agrees, and the Company agrees to instruct its officers and directors, not to
make any derogatory, disparaging or false statements intended to harm the
business or personal reputation of the other party to this Agreement and, in the
case of the Company, of any related companies or their officers and employees.

C.

Permitted Disclosure.  Nothing in this Agreement shall prohibit or restrict
Employee or the Company from (1) making any disclosure of relevant and necessary
information or documents in any action, investigation or proceeding, as required
by law or legal process; or (2) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization, or
the Company’s Legal Department, provided that, to the extent permitted by law,
upon Employee’s receipt of any subpoena, court order or other legal process
compelling the disclosure of any such information, documents, or testimony,
Employee shall give prompt prior written notice to the Company, and Employee
will make no disclosure until the Company has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

D.

Non-Solicitation.  During the six (6) month period following the Separation
Date, Employee agrees that the Employee will not, directly or indirectly, for
his benefit or for the benefit of any other person, firm or entity, do any of
the following:

(i)excluding advertisements in mainstream media, solicit the employment or
services of any person who was known to be employed by or was a known consultant
to the Company or its subsidiaries upon the Separation Date, or within six (6)
months prior thereto, provided that it shall not be a breach of this Section to
solicit or engage a consultant if the consultant’s services do not interfere
with the consultant’s services to the Company or cause the consultant to engage
in Competition in the Restricted Territory; or

(ii)otherwise knowingly interfere with the employees, customers or accounts of
the Company or its subsidiaries.

E.

Employee and the Company agree and acknowledge that the Company is providing the
separation pay under this Agreement in consideration for Employee’s covenants
under this Agreement, including but not limited to this Section 5.  Employee and
the Company agree and acknowledge that the Company has a substantial and
legitimate interest in protecting the Company’s and its subsidiaries’
Confidential Information and goodwill.  Employee and the Company further agree
and acknowledge that the provisions of this Section 5 are reasonably necessary
to protect the Company’s and its subsidiaries’ legitimate business interests and
are designed to protect the Company’s and its subsidiaries’ Confidential
Information and goodwill.

F.

Employee agrees that the scope of the restrictions in this Section 5 are
reasonably necessary for the protection of the Company’s and its subsidiaries’
legitimate business interests and are not oppressive or injurious to the public
interest.  Employee agrees that in the event of a breach or threatened breach of
any of the provisions of this Section 5, the Company shall be entitled to
injunctive relief against Employee’s activities to the extent allowed by law,
and Employee waives any requirement for the posting of any bond by the Company
in connection with such action.  Employee further agrees that any breach or
threatened breach of any of the provisions of Section 5 would cause injury to
the Company for which monetary damages alone would not be a sufficient
remedy.  In addition to the foregoing,

/s/ MH

   Initials

--------------------------------------------------------------------------------

Separation Agreement and Complete Release

Page 3 of 6

 

Employee agrees that in the event of a breach of any of the provisions of this
Section 5, the Company shall cease all severance pay under this Agreement, and
Employee’s right to such severance pay shall be forfeited.

6.

Complete Release.

In consideration of the separation pay set forth in Section 2 of this Agreement,
as well as the other benefits that this Agreement provides, Employee (on
Employee’s own behalf and on behalf of Employee’s heirs and other legal
representatives and assigns) releases the Company, its subsidiaries and
affiliates, and employees, officers, directors, representatives, attorneys and
agents of any of them, and their respective successors, predecessors and
assigns, from all legally waivable claims, charges, costs, attorney fees or
demands Employee may have, including without limitation claims based on
Employee’s employment with the Company or the cessation of that employment,
accruing through the date Employee executes this Agreement.  This includes, but
is not limited to, a release of any rights or claims Employee may have under the
following (as each may be amended through the date of this Agreement):  

A.

the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and the
Older Workers Benefit Protection Act, which (among other things) prohibit age
discrimination in employment;

B.

the Civil Rights Acts of 1866 or 1871, Title VII of the Civil Rights Act of 1964
and the Civil Rights Act of 1991, which (among other things) prohibit
discrimination in employment based on race, color, national origin, religion or
sex;

C.

the Americans with Disabilities Act, which (among other things) prohibits
discrimination in employment against qualified disabled individuals;

D.

the Equal Pay Act, which (among other things) prohibits paying men and woman
unequal pay for equal work;

E.

the Pregnancy Discrimination Act;

F.

the Family and Medical Leave Act;

G.

the Employee Retirement Income Security Act;

H.

the National Labor Relations Act;

I.

the Labor Management Relations Act;

J.

the Sarbanes-Oxley Act of 2002;

K.

the Pennsylvania Wage Payment and Collection Law;

L.

the Pennsylvania Human Relations Act; and/or

M.

any other federal, state or local laws, rules or regulations prohibiting
employment discrimination or regulating human or civil rights.

This also includes a release by Employee of any claims for wrongful discharge or
any tort, contract or common law claims, including claims for past or future
loss of pay or benefits, expenses, damages for pain and suffering, mental
anguish or emotional distress damages, liquidated damages, punitive damages,
compensatory damages, attorney’s fees, interest, court costs, physical or mental
injury, damage to reputation, and any other injury, loss, damage or expense or
any other legal or equitable remedy of any kind whatsoever.  This release covers
both claims that Employee knows about and those he may not know about.  This
Agreement does not affect Employee’s ability to file a charge with or
participate in any investigation or proceeding by the Equal Employment
Opportunity Commission, although Employee agrees and understands that he will
not receive any personal relief from any such charge.

/s/ MH

   Initials

--------------------------------------------------------------------------------

Separation Agreement and Complete Release

Page 4 of 6

 

Employee waives any right he may have under any dispute resolution process of
the Company to arbitrate the claims which Employee has released by entering into
this Agreement.  This release does not include, however, a release of the
following:

(1)

Employee’s right, if any, to vested pension or retirement savings plan benefits
under the Company’s standard programs, plans and policies;

(2)

Claims Employee may have against Company or its insurers for indemnification
under corporate charters or by-laws, director and officer insurance, or other
similar protection afforded Company officers to provide them with protection
from claims third parties may make.

(3)

Claims Employee may have against Company for failing to comply with any
provision of this Agreement.  

7.

No Future Lawsuits.

Employee promises never to file a lawsuit asserting any claims that are released
in Section 6.  If Employee or anyone else on Employee’s behalf files a lawsuit
asserting any of these claims, Employee waives his right to receive any monetary
award, settlement proceeds, or reinstatement as an employee of the
Company.  Employee agrees that this Agreement is a complete and total bar to his
reemployment or to recovery of any money from the Company resulting from any
lawsuit, charge or complaint raising any claims that are released in Section
6.  Employee understands that he is not waiving the right to test the knowing
and voluntary nature of this release agreement in court.

Employee understands that pursuant to federal law any frivolous or legally
unwarranted challenge to the validity of this release agreement may result in
payment to the Company of its attorney’s fees and other legal costs incurred
defending the validity of this Agreement.

8.

Non-Admission of Liability.

The Company makes this Agreement to avoid the cost of defending against any
possible lawsuit.  By making this Agreement, the Company does not admit that it
has done anything wrong.

9.

Non-Release of Future ADEA Claims.

This Agreement does not waive or release any rights or claims that Employee may
have under ADEA that arise after the date Employee signs this Agreement.

10.

Consultation with Attorney; Period for Review and Consideration of Agreement.

Employee acknowledges that the Company has afforded Employee an opportunity to
engage and consult with legal counsel of Employee’s choosing in connection with
the negotiation and entering into of this Agreement, and that he has, in fact,
consulted with legal counsel prior to entering into this Agreement or has
decided not to do so.  

Employee understands that Employee has up to 21 days to review and consider this
Agreement, which Employee acknowledges is a reasonable amount of time to review
and consider the Agreement.  If Employee should elect to sign this Agreement in
less than 21 days, Employee expressly waives Employee’s right to the full 21-day
period to review and consider this Agreement.  Employee further understands that
Employee may revoke the Agreement at any time during the seven-day period
following Employee’s signing of the Agreement.  Employee further understands
that if Employee fails to sign the Agreement or revokes the Agreement, the
Company shall have no obligation to provide the separation pay set forth in
Section 2 of this Agreement, as well as the other benefits described in this
Agreement, to Employee.  Revocation shall be in writing and shall be effective
upon timely receipt by Jennifer McDonough, Senior Vice President, General
Counsel and Corporate Secretary.

10.

Termination of Employment.

Employee acknowledges that, whether or not this Agreement becomes effective,
Employee’s employment with the Company ended on the Separation Date.

/s/ MH

   Initials

--------------------------------------------------------------------------------

Separation Agreement and Complete Release

Page 5 of 6

 

11.

Governing Law.

This Agreement is made in the Commonwealth of Pennsylvania and is governed by
the laws of Pennsylvania, excluding its law of conflicts of law, and any action
to enforce this Agreement shall be brought in the Court of Common Pleas of
Centre County, Pennsylvania, or the United States District Court for the Middle
District of Pennsylvania.

12.

Binding Effect.

This Agreement is binding on the representatives, heirs, successors and assigns
of Employee and the Company.

13.

No Oral Changes.

This Agreement cannot be changed, modified, or amended in any respect except by
written instrument that Employee and an officer of the Company sign.

14.

Severability.

The provisions of this Agreement are severable, that is, if any part of it is
found to be invalid or unenforceable, the other parts will remain valid and
enforceable and shall be construed to the greatest extent possible to be
enforceable as written.

15.

Return of Company Property.

Employee has returned or will immediately return to the Company all Company
information and related reports, files, memoranda and records, computer disks or
other storage media, physical or personal property which Employee was provided
during her employment, including credit cards, card key passes, door and file
keys, computers, cellular phone, pagers or leased vehicle.  Employee has
returned or will immediately return to the Company all such information and
property that Employee received or prepared or helped prepare in connection with
his employment, and Employee has not retained or will not retain any copies,
duplicates, reproductions or excerpts thereof.

16.

Transitional Matters & Indemnification.

After the Separation Date, to ensure a smooth transition from Employee’s
employment with the Company, Employee shall provide reasonable assistance to and
cooperation with Company in connection with any Company matters concerning which
Employee had knowledge or responsibility while the Company employed
Employee.  The Company’s request for cooperation shall reasonably accommodate
Employee’s obligations to any new employers or any medical treatment that
Employee may be taking.  The Company shall indemnify the Employee to the fullest
extent permitted by the laws of the Company’s state of incorporation in effect
at the time and the certificate of incorporation and by-laws of the
Company.  The Employee will be entitled to coverage (to the full extent coverage
is available) under any insurance policies the Company may elect to maintain
generally for the benefit of officers and directors of the Company and its
subsidiaries against all costs, charges and expenses incurred in connection with
any action, suit or proceeding to which the Employee may be made a party by
reason of being a director or officer of the Company or its subsidiaries.

17.

Interpretation & Construction.

The headings of this Agreement are for convenience only and shall not affect the
interpretation or construction of this Agreement.  When used in this Agreement,
unless the context expressly requires the contrary, references to the singular
shall include the plural, and vice versa; references to the masculine shall
include the feminine and neuter, and vice versa; references to “Sections” shall
mean the sections and subsections of this Agreement; references to “including”
mean “including, without limitation;” and references to the “parties” mean the
Company and Employee and to a “party” mean either one of them.

18.

Entire Agreement.

This is the entire Agreement between Employee and the Company and supersedes all
prior understandings, whether oral or written, between the Company and
Employee.  The Company has made no promises to Employee other than those in this
Agreement.

/s/ MH

   Initials

--------------------------------------------------------------------------------

Separation Agreement and Complete Release

Page 6 of 6

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Attest:

 

Agreed:

 

 

Rex Energy Operating Corporation

 

 

 

/s/ Jennifer L. McDonough

 

/s/ Thomas C. Stabley

 

 

 

Name: Jennifer L. McDonough

 

Name: Thomas C. Stabley

Title: Sr. Vice President, General Counsel & Sec

 

Title: Chief Executive Officer

 

 

 

 

 

 

Witnessed:

 

Michael L. Hodges

 

 

 

 

 

/s/ Michael L. Hodges

 

 

 

 

/s/ MH

   Initials